Citation Nr: 1723297	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), mood disorder not otherwise specified (NOS). 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI) from July 25, 2011 to April 12, 2013.  

3.  Entitlement to a rating in excess of 40 percent for residuals of TBI from April 12, 2013.

4.  Entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over these claims now rests with the RO in Philadelphia, Pennsylvania. 

The appeal was previously before the Board in August 2015, at which time it was remanded for the issues to be distinguished from one another and evaluated separately.  In a December 2016 Decision Review Officer Decision, the RO distinguished PTSD, mood disorder NOS from residuals of TBI and assigned individual ratings for each disability.  Therefore, the case has been returned to the Board for appellate review and the issues are now characterized to reflect the RO's determination..  

The original claim was filed using the VA/DoD Joint Disability Evaluation Board Claim pilot program.  The Veteran's claim was filed prior to his discharge from active service.  Therefore, the adjudication of the claim and the Veteran's dates of service overlap.  In effect, the initial effective date for the Veteran's claims considered herein is the date after his discharge from active service. 



FINDINGS OF FACT

1.  The Veteran's PTSD, with mood disorder NOS, has been manifested by occupational or social impairment due to mild or transient symptoms, but no more, throughout the appeal period.  

2.  The Veteran's residuals of TBI has been manifested by mild visual spatial impairment and complaints of mild memory loss, but no more, from July 25, 2011 through April 12, 2013.  

3.  The Veteran's residuals of TBI has been manifested by sleep disturbances and objective evidence of mild memory impairment, but no more, from April 12, 2013.  

4.  The Veteran's service-connected disabilities, standing alone, are not of such severity so as to preclude his substantially gainful employment.  



CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, with mood disorder NOS, have not been met.  38 U.S.C.A. §§ 1154, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 3.655, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criterial for an initial disability rating in excess of 10 percent for residuals of TBI from July 25, 2011 through April 12, 2013 have not been met.  38 U.S.C.A. §§ 1154, 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 3.655, 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.25, 4.124(a), Diagnostic Code 8045.

3.  The criterial for a disability rating in excess of 40 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1154, 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 3.655, 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.25, 4.124(a), Diagnostic Code 8045.

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 2103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via an August 2010 letter that provided the Veteran with adequate notice prior to the initial rating decision in July 2011.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  Pursuant to the Board's August 2015 remand, the RO requested Social Security medical records and VA medical records from the Altoona Medical Center.  In addition, the RO scheduled the Veteran for an examination to determine if the PTSD/mood disorder symptoms and TBI symptoms could be clearly separated.  The Veteran was notified of the examination via letter on September 22, 2016.  On October 20, 2016, the examiner notified the RO that the Veteran had failed to appear.  

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655.  The United States Court of Appeals for Veterans Claims (Court) also has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication in the record that the notice of the examination was not received by the Veteran.  Neither the Veteran nor his representative has alleged a lack of notice with respect to the cancelled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions).  Additionally, a June 2016 supplemental statement of the case informed the Veteran that the RO had received notice that he had failed to report for the examination without good cause.  There is no indication that the Veteran did not receive the SSOC.

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason or explanation for his failure to report, the Board finds that he failed to report to the scheduled VA examinations without good cause.  VA regulations provide expressly that, when, as here, in an original compensation claim, a claimant fails to report for a scheduled medical examination without good cause, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b).  

Therefore, the Board concludes that there was substantial compliance with the instructions in the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO then re-adjudicated the matter based on the evidence of record, distinguishing PTSD/mood disorder from TBI and awarding each claim an individual rating.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the matters have been returned to the Board for appellate review. 

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.


B. Legal Standards and Analysis

	1. Entitlement to a higher initial rating for PTSD

The Veteran asserts that he is entitled to a higher initial rating for his service-connected PTSD.  Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
	
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 30 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in June 2014, the Board will not consider the update in this decision.

The Veteran's PTSD is currently rated at 30 percent disabling under the general rating formula, which contemplates for such a rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

During the pendency of the claim, the Veteran has had symptoms such as those listed for a 30 percent rating.

In service mental health treatment records reflect GAF scores that ranged from 58 - 61, indicative of mild to moderate symptoms.  Additionally, the Veteran consistently reported sleep disturbances, flashbacks, and feelings of guilt and anger.  See Fort Drum Samaritan Behavior Health Clinic Clinical records.  

On the October 2010 VA examination, the Veteran complained of chronic sleep impairments typically 4 nights per week and impaired memory.  He also endorsed symptoms of obsessive thought and chronic mild difficulties in his personal, family, and occupational relationships due to his PTSD.  The Veteran reported that he suffers recollections on a daily basis, which he attributes to being physically disabled from his time in service.  The Veteran responded negatively when asked if he suffered from panic attacks, homicidal and suicidal thoughts, or violent episodes.  Additionally, the Veteran's inability to maintain minimum personal hygiene and problems with activities of daily living were also noted.  During the October 2010 examination, the Veteran had a GAF score of 65.  The examiner opined that the symptoms did not result in total occupational and social impairment or deficencies in most areas.  However, the symptoms did profoundly alter the Veteran's daily life.  

In March 2011, the VA examiner provided an addendum opinion to clarify that the Veteran's psychiatric and cognitive symptoms could not be delineated between PTSD and TBI.  The examiner opined that in this case, it would be better to treat the Veteran's PTSD and depressive symptoms first, and then evaluate and treat cognitive disorders associated with TBI to obtain a better understand of which cognitive deficits are related to TBI.  

The Veteran had a second VA examination for PTSD in March 2013.  The Veteran complained of chronic sleep impairments and recurrent distressing dreams of the event.  He also endorsed symptoms of depressed mood, anxiety, mild memory loss, and difficulty concentrating.  The Veteran reported that he suffers recollections on a daily basis and difficulties in his personal, family, and occupational relationships.  The Veteran had a GAF score of 65.  

The Veteran was scheduled for a VA examination in October 2016 and failed to appear.  Therefore, the claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655. 

The above evidence reflects that the Veteran had symptoms of anxiety, depressed mood, mild memory loss, sleep impairment, flashbacks, nightmares, and distressing recollections of the event, and diminished interest in significant activities.  Further, the Veteran had consistent feelings of detachment or estrangement from others and difficulty concentrating.  The Board finds that the Veteran has an occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 30 percent rating for the pendency of the claim. 

A higher schedular rating of 50 percent is not, however, warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The Veteran did have symptoms such as disturbances of motivation and short term memory impairment.  However, the 2010 VA examiner noted that the Veteran is adaptive, with solid self-care and capable of maintaining normal conversation.  The examiner also noted that the Veteran was stoic in the face of adversity and did not display depressive or anxious behavior even if he was experiencing sadness and mourning.  The Veteran was not experiencing panic attacks, impairment in judgement or abstract thinking, long-term memory loss, or flattened affect.  

Similarly, a higher schedular rating of 70 percent is also not warranted because the Veteran's symptoms and overall level of impairment did not include those symptoms noted under this level of impairment or like symptoms that would exhibit the frequency, severity, and duration required for such a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.").  Notably, the Veteran had no reports of suicidal ideation, impulse control, difficulty in adapting to stressful situations, an inability to establish and maintain effective relationships, or symptoms similar to such.  Notably, he had obsessive thoughts, but it was not reported that they interfered with his routine activities.  He also had a depressed mood, but it was also not reported that it hindered his ability to function independently.  All in all, as aforementioned, the Veteran had symptoms of anxiety, depressed mood, mild memory loss, sleep impairment, flashbacks, nightmares, and distressing recollections of the event, and diminished interest in significant activities.

Finally, a higher schedular rating of 100 percent is not warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating.  Specifically, the Veteran did not suffer from any delusions, inappropriate behavior, or was in persistent danger of hurting himself.  Of note, the Veteran has not struggled to maintain his personal appearance or hygiene and has had no difficulty in managing his finances. 

Therefore, noting that the Veteran failed to appear for his examination, and where the Board had to rate his claim based on the evidence of record, the Board has determined that the Veteran's PTSD, mood disorder NOS, has manifested to the level of a 30-percent schedular rating, and no higher, during the appeal period.  The Veteran's appeal for a higher initial rating is denied. 


	2. Entitlement to a higher initial rating for TBI

The Veteran asserts that he is entitled to an initial rating higher than 10 percent from July 25, 2011 through April 12, 2013, and above 40 percent thereafter for his service-connected residuals of TBI.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as shown below, the evidence warrants a staged rating.

The Veteran seeks a higher initial rating evaluation for his service-connected residuals of TBI.  As discussed above, in December 2016 the RO determined that the Veteran was entitled to separate compensation evaluations for service connected residuals of TBI and PTSD, to include mood disorder NOS.  The December 2016 rating decision determined that the Veteran was assigned a 10 percent rating, effective from July 25, 2011, and assigned a 40 percent rating, effective April 12, 2013, under the criteria for residuals of TBI, 38 C.F.R. § 4.124a, DC 8045.  

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The Board notes that the Veteran has a diagnosis of a mental disorder, namely PTSD, mood disorder NOS.  However, the medical evidence supports that PTSD, mood disorder NOS and residuals of TBI are separate and distinct diagnoses and have therefore been adjudicate separately.  

		July 25, 2011 through April 12, 2013

The October 2010 VA PTSD examination included a section titled "Cognitive Impairment and Other Residuals".  This section evaluates the same facets as in the VA TBI examination in the same manner as a VA TBI examination and therefore, it will be considered as such by the Board.  The first facet is memory, attention, concentration, and executive functions.  A level of severity of "1" has been assigned for the memory, attention, concentration, and executive functions fact, indicating that there was a complaint of mild memory loss (such as having difficult following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items, attention, concentration, or executive functions, but without objective evidence of testing.  A higher level of severity of "2" is not warranted unless there is objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

A level of severity of "0" has been assigned for the judgment fact, indicating that the examiner found evidence of a normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

A level of severity of "1" has been assigned for the social interaction facet, indicating that the examiner found evidence social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless the examiner finds social interaction is frequently inappropriate.  

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, plate, situation) of orientation.  

A level of severity of "1" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that the examiner found evidence that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities, despite normal motor functions).  A higher level of severity of "2" is not warranted unless an examiner finds that motor activity is mild decreased or with moderate slowing due to apraxia. 

A level of severity of "1" has been assigned for the visual spatial orientation facet, indicating that the examiner found of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being able to use assistive devices such as GPS.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderate impairment: usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, and has difficulty using assistive devices such as GPS.

A level of severity of "1" is assigned for subjective symptoms facet, indicating that the Veteran's symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.

A level of severity of "1" has been assigned for the neurobehavioral effects facet, indicating that the examiner found one or more neurobehavioral effects that do not interfere with workplace or social interaction.  A higher level of severity of "2" is not warranted unless an examiner finds one or more neurobehavioral effects that occasionally interfere with workplace or social interactions, but both do not preclude them.

A level of severity of "1" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran's comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, and that the veteran can communicate complex ideas communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that the Veteran is unable to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time.  Can generally communicate complex ideas.

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

From July 25, 2011 to April 12, 2013, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "1."  As such, an evaluation of 10 percent, and no higher, is warranted for residuals of TBI under Diagnostic Code 8045.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

		After April 12, 2013

The Veteran underwent a second VA TBI examination in April 2013.  Looking to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the examination.  The first facet is memory, attention, concentration, and executive functions.  A level of severity of "3" has been assigned for the memory, attention, concentration, and executive functions fact, indicating that there was mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "4" is not warranted unless an examiner finds evidence of moderate impairment of memory attention, concentration, or executive functions.  

A level of severity of "0" has been assigned for the judgment fact, indicating that the examiner found evidence of a normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found evidence of normal judgement.  A higher level of se verity of "1" is not warranted unless social interaction is occasionally inappropriate.  While the Veteran mentioned during the 2013 examination that a recent breakup had been very difficult for him, neither the Veteran nor the examiner attribute the breakup to the Veteran's residuals of TBI.  The Board finds that a higher level of severity of "1" for social interaction has not been shown by the evidence of record.  

A level of severity of "1" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is occasionally disoriented to one of the four aspects (person, time, plate, and situation) of orientation.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as occasionally disoriented to two of the four aspects (person, time, place, and situation) of orientation, or often disoriented to one aspect of orientation.  

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities, despite normal motor functions).  

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiner found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being able to use assistive devices such as GPS.

A level of severity of "1" is assigned for subjective symptoms facet, indicating that the Veteran's symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  As mentioned above, neither the Veteran nor the examiner attribute the Veteran's recent breakup to the residuals of TBI.  

A level of severity of "1" has been assigned for the neurobehavioral effects facet, indicating that the examiner found one or more neurobehavioral effects that do not interfere with workplace or social interaction.  A higher level of severity of "2" is not warranted unless an examiner finds one or more neurobehavioral effects that occasionally interfere with workplace or social interactions, but both do not preclude them.

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas.

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

From April 12, 2013, the Veteran's residuals of TBI are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "2."  As such, an evaluation of 40 percent, and no higher, is warranted for residuals of TBI under Diagnostic Code 8045.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045.


      3. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Board notes that the Veteran is service connected for right foot drop secondary to right gluteal injury, evaluated as 40 percent, PTSD, with mood disorder NOS, evaluated as 30 percent, lumbar strain, evaluated as 10 percent, tinnitus, evaluated as 10 percent, resection of the large intestine and colostomy reversal, evaluated as 10 percent, evaluated as 10 percent, chronic right hip strain with limitation of flexion, evaluated as 10 percent, chronic right hip strain with impairment of thigh rotation, evaluated as 10 percent, chronic right knee strain, evaluated as 10 percent, scar, deep and non-linear, of the anterior trunks, evaluated as 0 percent, scar, superficial non-linear, right lower extremity, evaluated as 0 percent, scars, linear, right lower extremity and anterior trunk, evaluated as 0 percent, and chronic right hip strain with limitation of extension, evaluated as 0 percent.  The Veteran's service-connected disabilities do meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

However, the evidence of record indicates that in March 2013, the Veteran was in school to become a physical therapy assistant with approximately a year and a half left.  There is no evidence of record that the Veteran is unable to obtain substantially gainful employment due to his service-connected disabilities.  To the contrary, the Veteran seems to be working intently to be trained and to find gainful employment in a new field in spite of his service-connected disabilities.  

As discussed above, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the Board does not find that the evidence of record suggests that the Veteran is unemployable as solely due to the severity of his service-connected disabilities. 

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

Social Security records reflect that the Veteran stopped working in May 2009, when the Veteran was shot during a training exercise at Fort Drum, New York.  The October 2010 VA PTSD examination reflects that the Veteran lost 40 weeks of work due to his injuries in service.  Of note, the Veteran was not discharged from the military until July 2011.  Therefore, the evidence of missed work prior to July 2011 is not up for consideration as the Veteran was still employed during this time. 

At the April 2013 VA PTSD examination, the Veteran related that he had been in school for approximately a year.  At that time, the Veteran asserted that he had approximately a year and a half left in the physical therapy assistant program.  The Veteran has not provided any evidence that he is otherwise unable to obtain gainful employment.  

The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is not employable due to his service-connected disabilities so as to warrant referral of the issue of entitlement to TDIU on an extraschedular basis.

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders.  Nor does the evidence demonstrate that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education. 

While the Board does not doubt that the Veteran's service-connected disabilities result in some functional impairment, the weight of the evidence does not support that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 90 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. 

Thus, the Board finds that referral of the Veteran's claim for entitlement to TDIU to the Director of Compensation Services is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD, mood disorder NOS, is denied. 

Entitlement to an initial disability rating in excess of 10 percent from July 25, 2011 through April 12, 2013 for residuals of TBI is denied. 

Entitlement to an initial disability rating in excess of 40 percent from April 12, 2013 for residuals of TBI is denied.  

Entitlement to TDIU is denied.  



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


